Case 19-10432-MFW Doc1 Filed 03/05/19 Page1of14

2/28/19 9:29AM

Fill in this information to identify your case:

 

United States Bankruptcy Court for the:

DISTRICT OF DELAWARE

 

Case number (if known) Chapter 11

 

OO Check if this an
amended filing

 

 

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy alte

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, /nstructions for Bankruptcy Forms for Non-Iindividuals, is available.

1. Debtor's name Diesel USA Inc.

 

2. All other names debtor
used in the last 8 years

Include any assumed
names, trade names and
doing business as names

 

3. Debtor's federal
Employer Identification  XX-XXXXXXX
Number (EIN)

 

4. Debtor's address Principal place of business Mailing address, if different from principal place of
business

220 West 19th Street
New York, NY 10011

 

 

Number, Street, City, State & ZIP Code P.O. Box, Number, Street, City, State & ZIP Code
New York Location of principal assets, if different from principal
County place of business

 

Number, Street, City, State & ZIP Code

 

5. Debtor's website (URL) —_https://shop.diesel.com

 

6. Type of debtor a Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

0) Partnership (excluding LLP)
O Other. Specify:

 

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 1
Debtor Diesel USA Inc.

Case 19-10432-MFW Doc1 Filed 03/05/19 Page 2 of 14

2/28/19. 9:29AM
Case number (if known)

 

Name

 

7. . Describe debtor's business A. Check one:

Health Care Business (as defined in 11 U.S.C. § 101(27A))
Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
Railroad (as defined in 11 U.S.C. § 101(44))

Stockbroker (as defined in 11 U.S.C. § 101(53A))

Commodity Broker (as defined in 11 U.S.C. § 101(6))
Clearing Bank (as defined in 11 U.S.C. § 781(3))

OHOoOaaddag

HI None of the above

B. Check all that apply

O Tax-exempt entity (as described in 26 U.S.C. §501)

OO Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
C1 investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
See http:/Awww.uscourts.gov/four-digit-national-association-naics-codes.

 

4243
8. Under which chapter of the Check one:
Bankruptcy Code is the
debtor filing? C1 Chapter 7
O Chapter 9

Ml Chapter 11. Check aif that apply:

O Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).

OC The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
business debtor, attach the most recent balance sheet, statement of operations, cash-flow
statement, and federal income tax return or if all of these documents do not exist, follow the
procedure in 11 U.S.C. § 1116(1)(B).

MA planis being filed with this petition.

O Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
accordance with 11 U.S.C. § 1126(b).

The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
attachment to Voluntary Petition for Non-individuals Filing for Bankruptcy under Chapter 11
(Official Form 201A) with this form.

0 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
O Chapter 12

 

9. Were prior bankruptcy
cases filed by or against
the debtor within the last 8
years?

If more than 2 cases, attach a

separate list.

No.
OO Yes.

District When Case number

District When Case number

 

10, Are any bankruptcy cases
pending or being filed by a
business partner or an
affiliate of the debtor?

List all cases. If more than 1,
attach a separate list

MNo
Ol Yes.

Debtor Relationship

 

District When Case number, if known

 

Official Form 201

Voluntary Petition for Non-Individuals Filing for Bankruptcy page 2
Case 19-10432-MFW Doc1 Filed 03/05/19 Page 3of 14

Case number (if known)

 

Debtor Diesel USA Inc.
Name
11. Why is the case filed in Check all that apply:

this district?

2/28/19 9:29AM

 

HM Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
preceding the date of this petition or for a longer part of such 180 days than in any other district.

Ol A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

 

12.

Does the debtor own or
have possession of any
real property or personal
property that needs
immediate attention?

HNo
O Yes.

Why does the property need immediate attention? (Check all that apply.)

Answer below for each property that needs immediate attention. Attach additional sheets if needed.

Cit poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.

What is the hazard?

 

CZ it needs to be physically secured or protected from the weather.

1 It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).

OO Other

 

Where is the property?

Is the property insured?
O1No
Ol yes, Insurance agency
Contact name

Phone

 

Number, Street, City, State & ZIP Code

 

 

 

 

| | Statistical and administrative information

 

 

 

13. Debtor's estimation of Check one:
available funds
Hf Funds will be available for distribution to unsecured creditors.
CD After any administrative expenses are paid, no funds will be available to unsecured creditors.
14, Estimated number of 0 1-49 0 1,000-5,000 CO 25,001-50,000
creditors CO 50-99 O 5001-10,000 CO 50,001-100,000
OO 100-199 CO 10,001-25,000 OJ More than100,000
Ml 200-999
15. Estimated Assets 0 $0 - $50,000 0 $1,000,001 - $10 million CO $500,000,001 - $1 billion
CZ $50,001 - $100,000 C1 $10,000,001 - $50 million D1 $1,000,000,001 - $10 billion
0 $100,001 - $500,000 WI $50,000,001 - $100 million CO $10,000,000,001 - $50 billion
C1 $500,001 - $1 million O] $100,000,001 - $500 million C1 More than $50 billion
16. Estimated liabilities

C1 $0 - $50,000

O $50,001 - $100,000
0 $100,001 - $500,000
CO $500,001 - $1 miilion

C1 $1,000,001 - $10 million

W§ $10,000,001 - $50 million
CO $50,000,001 - $100 million
1 $100,000,001 - $500 million

0 $500,000,001 - $1 billion

1 $1,000,000,001 - $10 billion
C1 $10,000,000,001 - $50 billion
0 More than $50 billion

 

Official Form 201

Voluntary Petition for Non-Individuals Filing for Bankruptcy

page 3
Case 19-10432-MFW Doc1 Filed 03/05/19 Page 4of14

 

aa Request for Relief, Declaration, and Signatures

2/28/19 9:29AM

 

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or

imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
of authorized
representative of debtor

The debtor requests relief in accordance with the chapter of title 11, United States Cade, specified in this petition.

| have. been authorized to file this petition on behalf of the debtor.

| have examined the information in this petition and have a reasonable belief that the information is trued and correct.

| declare under penalty of perjury that the foregoing is true and correct.

Executed on 03/05 | 2214
MM / DDA YYYY

Xx

Title Chief Restructuring Officer

Signature of authoyzed ne of debtor

  
   

Mark G. Samson

 

Printed name

 

  

18. Signature of attorney x fie i 7

 

[Sisnature of attorney for debtor

Pauline K. Morgan
Printed name

Young Conaway Stargatt & Taylor, LLP

Firm name
Rodney Square
1000 North King Street

Wilmington, DE 19801-3335
Number, Street, City, State & ZIP Code

Contact phone

3650 DE
Bar number and State

Official Form 201

(302) 571-6600

Email address

Voluntary Petition for Non-individuals Filing for Bankruptcy

Date 63 /o0S / ARIA
MM /DD/YYYY

pmorgan@ycst.com

 

page 4
Case 19-10432-MFW Doc1 Filed 03/05/19 Page5of14

DIESEL USA INC.
220 West 19th Street
New York, N.Y. 10011

WRITTEN RESOLUTION OF THE BOARD OF DIRECTORS

The required members of the board of directors (the “Directors”), of Diesel USA Inc. (the
“Corporation”), do hereby consent to, adopt, and approve, by written consent in accordance with Section
141(f) of the Delaware General Corporation Law, and the applicable provisions of the Corporation’s bylaws
(the “Bylaws”) the following resolutions and each and every action effected thereby.

This consent may be executed in two or more counterparts, each of which shall constitute
an original, and all of which shall constitute one and the same instrument.

WHEREAS, the Directors of the Corporation have reviewed and had the opportunity to
ask questions about the materials presented by management and the legal and financial advisors of the
Corporation regarding the liabilities and liquidity of the Corporation, the strategic alternatives available to
it and the impact of the foregoing on the Corporation’s business; and

WHEREAS, the Directors of the Corporation have had the opportunity to consult with
management and the legal and financial advisors of the Corporation to fully consider each of the strategic
alternatives available to the Corporation;

WHEREAS, the Directors of the Corporation have determined that it is desirable and in
the best interests of the Corporation, its creditors, and other parties in interest, for the Corporation to file a
petition seeking relief under the provisions of chapter 11 of title 11 of the United States Code (the
“Bankruptcy Code”) and implement a restructuring of the Corporation through a plan of reorganization (the
“Plan’”) to be filed by the Corporation in connection with the commencement of chapter 11 cases im the
United States Bankruptcy Court for the District of Delaware (the “Bankruptey Court”); and

WHEREAS, the Directors desire to approve the following resolutions.

Commencement of Chapter 11 Case

NOW, THEREFOR, BE IT RESOLVED, that the Directors have determined, after
consultation with management and the legal and financial advisors of the Corporation, that it is desirable
and in the best interests of the Corporation, its creditors, and other parties in interest that a petition be filed
by the Corporation seeking relief under the Bankruptcy Code; and be it further

RESOLVED, that any officer of the Corporation (each, an “Authorized Person”), in each
case, acting singly or jointly, be, and each hereby is, authorized, empowered, and directed, with full power
of delegation, to negotiate, execute, deliver, file and perform, in the name and on behalf of the Corporation,
and under its corporate seal or otherwise, all petitions, schedules, motions, lists, applications, pleadings,
orders and other documents (the “Chapter 11 Filings”) in the Bankruptcy Court (with such changes therein
and additions thereto as any such Authorized Person may deem necessary, appropriate or advisable, the
execution and delivery of any of the Chapter 11 Filings by any such Authorized Person with any changes
thereto to be conclusive evidence that any such Authorized Person deemed such changes to meet such

standard); and be it further
Case 19-10432-MFW Doc1 Filed 03/05/19 Page 6 of 14

RESOLVED, that each Authorized Person, in each case, acting singly or jointly, be, and
each hereby is, authorized, empowered, and directed, with full power of delegation, in the name and on
behalf of the Corporation, to take and perform any and all further acts and deeds that such Authorized
Person deems necessary, appropriate, or desirable in connection with the Corporation’s chapter 11 case (the
“Chapter 11 Case”) or the Chapter 11 Filings, including, without limitation, (i) the payment of fees,
expenses and taxes such Authorized Person deems necessary, appropriate, or desirable, (ii) executing the
Plan and related disclosure statement in the name of the Corporation and to cause the same to be filed in
the Bankruptcy Court in such form and at such time as the Authorized Person executing the Plan and related
disclosure statement on behalf of the Company shall determine, and (iii) negotiating, executing, delivering,
performing and filing any and al! additional documents, schedules, statements, lists, papers, agreements,
certificates and/or instruments (or any amendments or modifications thereto) in connection with, or in
furtherance of the Corporation’s Chapter 11 Case with a view to the successful prosecution of the Chapter
11 Case and confirmation of the Plan (such acts to be conclusive evidence that such Authorized Person
deemed the same to meet such standard); and be it further

 

Retention of Advisors

RESOLVED, that the law firm of Arent Fox LLP, located at 1301 Avenue of the Americas,
Floor 42, New York, New York 10019, is hereby retained as attorneys for the Corporation in the Chapter
11 Case, subject to Bankruptcy Court approval; and be it further

RESOLVED, that the law firm of Young Conaway Stargatt & Taylor, LLP, located at
Rodney Square, 1000 North King Street, Wilmington, Delaware 19801, is hereby retained as attorneys for
the Corporation in the Chapter 11 Case, subject to Bankruptcy Court approval; and be it further

RESOLVED, that Mark Samson of Getzler Henrich & Associates LLC, appointed Chief
Operating Officer of the Corporation effective as of January 21, 2019, is hereby appointed the Chief
Restructuring Officer effective upon the filing of the Chapter 11 petition, and shall be an Authorized Person
(as defined in these resolution), and is hereby authorized to appear and represent the Corporation in the
Chapter 11 Case and make all decisions with respect to restructuring and all aspects of the prosecution of
the Corporation’s Chapter 11 Case, including, but not limited to, bankruptcy-related reporting requirements,
filing of schedules and statements, the Plan and related disclosure statement, any transaction in bankruptcy,
claims management, managing outside professionals and such other aspects as he may identify, in such
manner as he may deem necessary or appropriate in his reasonable discretion, subject to further appropriate
governance by the Directors, and in accordance with applicable corporate Jaw, the Bylaws, applicable
bankruptcy law and orders of the Bankruptcy Court; and be it further

RESOLVED, that the firm of Bankniptcy Management Solutions, Inc. d/b/a/ Stretto,
located at 7 Times Square, 16th Floor, New York, NY 10036, is hereby retained as noticing agent for the
Corporation in the Chapter 11 Case, subject to Bankruptcy Court approval; and be it further

RESOLVED, that each Authorized Person, in each case, acting singly or jointly, be, and
each hereby is, authorized, empowered, and directed, with full power of delegation, in the name and on
behalf of the Corporation, to negotiate, execute, deliver, file and perform any agreement, document or
certificate and to take and perform any and all further acts and deeds (including, without limitation, (i} the
payment of any consideration and (ii) the payment of fees, expenses and taxes) that such Authorized Person
deems necessary, proper, or desirable in connection with the Corporation’s Chapter 11 Case, including,
without limitation, negotiating, executing, delivering and performing any and all documents, agreements,
certificates and/or instruments (or any amendments or modifications thereto) in comnection with the
engagement of professionals contemplated by these resolutions, with a view to the successful prosecution
of the Chapter 11 Case; and be it further
Case 19-10432-MFW Doc1 Filed 03/05/19 Page 7 of 14

Ratification

RESOLVED, that any and all past actions heretofore taken by any Authorized Person, any
director, or any member of the Corporation, in furtherance of any or all of the preceding resolutions be, and
the same hereby are, ratified, confirmed, and approved in all respects.

RESOLVED, that, each Authorized Person, any one of whom may act without the joinder
of any of the others, hereby is authorized in the name and on behalf the Corporation, to take all such further
actions, including, but not limited to, (i) the negotiation of such additional agreements, amendments,
modifications, supplements, reports, documents, instruments, applications, notes or certificates not now
known but which may be required, (ii) the execution, delivery and filing (if applicable) of any of the
foregoing and (iii) the payment of all fees, consent payments, taxes and other expenses as any such
Authorized Person, in his or her sole discretion, may approve or deem necessary, appropriate or desirable
in order to carry out the intent and accomplish the purposes of the foregoing resolutions and the transactions
contemplated thereby, all of such actions, executions, deliveries, filings and payments to be conclusive
evidence of such approval or that such Authorized Person deemed the same to be so necessary, appropriate
or desirable; and be it further

[Signature Page Follows]
Case 19-10432-MFW Doc1 Filed 03/05/19 Page 8 of 14

The undersigned being all Directors of Diesel USA Inc., hereby sign the foregoing .

resolutions pursuant to all applicable provisions of the Bylaws of the Corporation

March 4th, 2019 Stefano Rosso

 

March 4th, 2019 Carlo Schiavo

March 4th, 2019 Nicola Marzano

 

 
Case 19-10432-MFW Doc1 Filed 03/05/19 Page 9of14

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re: Chapter 11
DIESEL USA, Inc.,! Case No. 19-( )(_ )

Debtor.

 

LIST OF CREDITORS HOLDING
THE 20 LARGEST UNSECURED CLAIMS

Diesel USA, Inc., as debtor and debtor-in-possession (the “Debtor”), filed a voluntary petition for relief
under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”). The following is the list of the
Debtor’s creditors holding the 20 largest unsecured claims (the “Top 20 List”) based on the Debtor’s books and
records as of March 4, 2019. The Top 20 List is prepared in accordance with Rule 1007(d) of the Federal Rules
of Bankruptcy Procedure for filing in this chapter 11 case. The Top 20 List does not include (i) persons who
come within the definition of “insider” set forth in 11 U.S.C. § 101 or (ii) secured creditors unless the
value of the collateral is such that the unsecured deficiency places the creditor among the holders of the 20
largest unsecured claims. None of these creditors is a minor child. The information contained herein shall not
constitute an admission of liability by, nor is it binding on, the Debtor. The information herein, including the
failure of the Debtor to list any claim as contingent, unliquidated or disputed, does not constitute a waiver of the
Debtor’s right to contest the validity, priority or amount of any claim at any later point as it deems appropriate.

 

 

 

 

 

 

U.S. CUSTOMS AND Governmental
BORDER PROTECTION J] P.O. Box 100769, Atlanta, GA 30384 T: (718) 995-3838 Entity $573,702.44
c/o Parker Poh! LLP, Attn: David M. Pohl, 420

NEW YORK SPEED Lexington Ave. Suite 2440, New York, NY

INC. 10170 david.pohl@parkerpohl.com Litigation C/U/D $300,000.00
E-Commerce

ARVATO DIGITAL Service

SERVICES LLC P.O, Box 749060, Los Angeles, CA 90074 T: (661) 755-7873 Provider $242,308.92

EURO LEDER NO.99-G.S.T,ROAD, Pallavaran, Chennai, India Sourcing

FASHION LTD., 600043 rathnavel@euroleder.com Agent $156,130.50

FLORIDA

DEPARTMENT OF 5050 W. Tennesse St., Tallahasse, Florida, Taxing

REVENUE 32399-0135 T: (850) 488-6800 Authority $139,802.46

 

 

 

 

 

 

 

 

' The last four digits of the Debtor’s federal tax identification number are 4308. The Debtor’s principal offices are located at 220
West 19th Street, New York, New York 10011.

 
Case 19-10432-MFW Doc1 Filed 03/05/19 Page 10 of 14

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6 | CALIFORNIA BOARD Taxing

OF EQUALIZATION P.O. Box 942879, Sacramento, CA 94279-8064 T: (800) 400-7115 Authority $130,512.00
7 Attn: Accounts Receivable, 1516 Collection T: (833) 272-0777 Advertising

FACEBOOK, INC. Center Dr., Chicago, IL 60696 legal@)facebook.com Services $91,916.25
8

GLOBAL SOURCING Evren Mah. Halkali Cad. No 113, Istanbul, Sourcing

DIS. TIC. A.S. Turkey 34212 Christian. Schmid@eurofactor.de Agent $75,919.02
9

FASHION POINT Halkali Cad No. 196-Sefakoy, 34295 Istanbul, Sourcing

TEKSTIL URETIM AS Turkey esink@fashionpoint.com.tr Agent $72,078.20
10 . . : A

ANGLOTEX Parque Industrial de Celeirés, 4705-414 Celeiros, Sourcing

CONFECCOES LDA Braga 04705, Portugal Manuela@anglotex.pt Agent $66,880.19
11

FOSSIL PARTNERS LP P.O. Box 200345, Dallas, TX 75320 T: (972) 234-2525 Vendor $64,511.83
12

NEW YORK STATE JAF Building, P.O. Box 1205. New York, NY Taxing

SALES TAX 10116-1205 T: (518) 485-2889 Authority $58,767.73
13

CHINA WIN TEXTILES | Building 87-Hung To Road Kwun Tong, Sourcing

CO. LIMITED Kowloon, Hong Kong lewa.yeung@chinawin.com.hk Agent $53,760.06
14 | NINGBO ORIENT

HONGYE IMP & EXP 72-106 Gong Mao 1 road, Jishigang Ningbo, Sourcing

co. China carolren@orient-hongye.com Agent $46,492.60
15 :

HAWAII STATE TAX Taxing

COLLECTOR P.O. Box 259, Honolulu, HI 96809 T: (808) 587-4242 Authority $40,437.23
16

KARBEL TEKSTIL DIS Topkapi Maltepe Cad No, 20-22, Istanbul, Sourcing

TIC.SAN. VE TIC. Turkey, 34220 gorkem.agacdelen@karbel.com Agent $38,129.78
17 | NEVADA Grant Sawyer Office Building, 555 E.

DEPARTMENT OF Washington Ave, Suite 1300, Las Vegas, NV Taxing

TAXATION 89101 T: (702) 486-2300 Authority $37,718.44
18 | EVERYBODYNEEDSUS Advertising

LLC 1018 Havenhurst Drive, Los Angeles, CA 90046 | us@everybodyneedsus.com Services $36,887.00

 

 
Case 19-10432-MFW Doc1 Filed 03/05/19 Page 11 of 14

 

 

DALIAN EVER BRIGHT | Tangli Ind. Zone Hongqi Street, Dalian, China, . Sourcing

19 INDUSTRIAL CO. 116081 kurt.gao@dlever-bright.com Agent $35,222.70
BUTTRESS :

20 | INTERNATIONAL Room 2101, 21.F, Global Trade Square, Wong | sicote@orient-hongye.com Sourcing $31,616.00
TRADING CO Chuk Hand, Hong Kong 02102 Agent

 

 

 

 

 

 

 

 

 
Case 19-10432-MFW Doc1 Filed 03/05/19 Page 12 of 14

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re: Chapter 11
DIESEL USA, Inc.,! Case No. 19-( )(_ )

Debtor.

 

DEBTOR’S OWNERSHIP STATEMENT PURSUANT TO RULES
1007(a)(1) AND 7007.1 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE

Pursuant to Rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure,
the above-captioned debtor and debtor-in-possession (the “Debtor”) hereby states, as follows:

1, The Debtor does not own, either directly or indirectly, equity interests any other
entities.

2. Diesel S.p.A. holds 10% or more of the equity interests in the Debtor.

 

' The last four digits of the Debtor’s federal tax identification number are 4308. The Debtor’s principal offices are
located at 220 West 19th Street, New York, New York 10011.
Case 19-10432-MFW Doc1 Filed 03/05/19 Page 13 of 14

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re: Chapter 11
DIESEL USA, Inc.,! Case No. 19-( )(_ )

Debtor.

 

LIST OF EQUITY SECURITY HOLDERS

      

Diesel USA, Inc. Diesel S.p.A. VIA DELL’ INDUSTRIA, 2 100%
36042 BREGANZE ITALY

 

' The last four digits of the Debtor’s federal tax identification number are 4308. The Debtor’s principal offices are
located at 220 West 19th Street, New York, New York 10011.
Case 19-10432-MFW Doc1 Filed 03/05/19 Page 14 of 14

Fill in this information to identify the case and this filing:

Diese! USA, Inc.

Debtor Name

 

United States Bankruptcy Court for the: District of Delaware

Case number (/f known):

 

 

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors 12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.

po Declaration and signature

| am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
another individual serving as a representative of the debtor in this case.

| have examined the information in the documents checked below and | have a reasonable belief that the information is true and correct:

0

Schedule A/B: Assets—-Real and Personal Property (Official Form 206A/B)
Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
Schedule H: Codebtors (Official Form 206H)

Summary of Assets and Liabilities for Non-individuals (Official Form 206Sum)

Amended Schedule

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

BGO OOOUULUD

Other document that requires a declaration List of 20 Largest Unsecured Claims, Corporate Ownership Statement, List of Equity
Security Holders

 

| declare under penaity of perjury that the foregoing is true and correct.

Executed on 03/05/2019 X is/ Mark G. Samson
MM / DD/YYYY Signature of individual signing on behalf of debtor

 

Mark G. Samson
Printed name

Chief Restructuring Officer

Position or relationship to debtor

 

Official Form 202 Declaration Under Penalty of Perjury for Non-Individual Debtors
